Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-3, 5, 6, 8-13, 15, 17-21, 24, 26 and 28 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Yamahara et al (US 2009/0072194 A1) teaches a material comprising a proton donating material and a proton accepting material. 
However, Yamahara et al does not teach “a non-volatile thermotropic composite material, or method of making thereof, comprising: a first component comprising a non-aqueous and non-volatile proton donating material; a second component comprising a monomer, an oligomer or a polymer as a proton accepting material; a non-volatile polymeric matrix; and wherein the non-volatile polymeric matrix, the first component and the second component are configured to maintain at least one property which is reversibly changeable based on thermal energy received by or given out from the non-volatile thermotropic composite material” as to claim(s) 1 or 19.  
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 10, 2021